Citation Nr: 1221274	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  08-23 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the calculated debt in the amount of $8,386.17, incurred as an overpayment of additional VA compensation for a dependent, was properly created.

2.  Entitlement to a waiver of the recovery of a debt in the calculated amount of $8,386.17, incurred as an overpayment of additional benefits for the support of a dependent.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1974 to September 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2004 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, as well as an August 2007 decision issued by the Committee on Waivers and Compromises located at the St. Petersburg RO.  


FINDINGS OF FACT

1.  The evidence of record fails to reflect that VA was solely responsible for the overpayment at issue.  

2.  The Veteran divorced M., the spouse for whom he had been receiving additional compensation as his dependent, in March 2000.

3.  The Veteran remained unmarried until September 2001, when he married his current spouse, I.

4.  The Veteran was awarded a TDIU in an April 2002 rating decision, and his TDIU benefits were awarded retroactively effective to 1996.

5.  The Veteran informed VA of his 2000 divorce and 2001 remarriage in April 2004.

6.  The Veteran's debt of $8,386.17, representing the additional compensation paid to the Veteran for his dependents from April 2000 to April 2004, appears to have been properly calculated.

7.  A recovery of the portion of the Veteran's debt in the calculated amount of $4,698.17 would be against the principles of equity and good conscience.


CONCLUSIONS OF LAW

1.  A debt in the amount of $8,386.17, incurred as an overpayment of VA benefits, is valid.  38 U.S.C.A. § 5112 (West 2002); 38 C.F.R. §§ 3.501, 3.660 (2011).

2.  Recovery of the portion of the Veteran's debt in the calculated amount of $4,698.17, created by an overpayment of VA compensation benefits, is against equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.102 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  With regard to the Veteran's claim challenging the validity of his debt and seeking a waiver of his indebtedness, the VCAA is inapplicable.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims held that the VCAA, with its expanded duties, is not applicable to certain cases, pointing out that the statute at issue in such cases (Chapter 53) was not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).

Factual Background

The Veteran incurred a debt of $8,386.17 for the overpayment of VA benefits from the period of April 1, 2000, the first month during which he was no longer married to the spouse that he had claimed as a dependent, until April 13, 2004, when action was taken to remove this former spouse as a dependent after the Veteran informed VA of his change in marital status in a statement received in April 8, 2004.  The Veteran informed VA of this change in the status of his dependents when trying to establish VA benefits for his current spouse, whom he married on September 28, 2001.  Thus, the Veteran contends that the debt created during the period from April 2000 to September 2001 was properly created, as he did not have a dependent spouse during that period, but he contests the validity of the debt created for overpayment of VA benefits from October 2001 to April 2004, as he was married at this time and had a dependent spouse.  The Veteran also requests a waiver of the amount of indebtedness occurred during this period in which he was indeed married even if that portion of the debt was validly created.  The Veteran further asserts that collection of this debt would create an undue financial hardship on both him and his current spouse.

Validity of Debt

The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  In order for the Board to determine that the overpayment was not properly created, such that the debt was not valid, it must be established that the Veteran was legally entitled to the benefits in question or, if the Veteran was not legally entitled, then it must be shown that VA was solely responsible for the Veteran being erroneously paid benefits.  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  Sole administrative error connotes that the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Veteran's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b)(9), (10) (West 2002); 38 C.F.R. § 3.500(b)(2) (2011); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

The law provides for the rates of disability compensation, and for payment of additional compensation for dependents, including spouses, of veterans who are rated at least 30 percent disabled for their service connected disabilities.  See 38 U.S.C.A. §§ 1114(c), 1115, 1134, 1135 (West 2002).  Throughout the period of time in which the Veteran incurred his indebtedness, he was in receipt of a TDIU, although the Veteran's actual award of TDIU benefits was effectuated by an April 2002 rating decision and made retroactively effective as of February 16, 1996.

Under 38 U.S.C.A. § 5112(b)(2), the effective date of reduction or discontinuance of compensation by reason of divorce of a dependent of a payee shall be the last day of the month in which such divorce occurs.  See 38 C.F.R. § 3.501(d)(2) (2011).  The effective date of the award of any benefit or increase by reason of marriage shall be the date of that event if proof is received by VA within a year from the date of marriage.  See 38 U.S.C.A. § 5110(n).

Pursuant to 38 C.F.R. § 3.401(b), the effective date for the award of additional compensation for a dependent is the latest of (1) the date of claim, which is either the date of his marriage, if evidence of the event is received within one year of the event, or the date notice is received of the dependent's existence, if evidence is received within one year of VA's request; (2) the date the dependency arises; (3) the effective date of the qualifying disability rating, provided evidence of dependency is received within one year of notification of such rating action; or (4) the date of commencement of the Veteran's award.

As referenced above, the record reflects that the Veteran married M., in February 1989, and in VA Forms 21-686c (declaration of status of dependents forms) received by VA in October and November 1996, the Veteran reported M. as his current spouse for the purpose of establishing her as a dependent for compensation purposes.  In notices sent to the Veteran in July 1997, February 1998, and May 1998 in conjunction with the award of additional VA compensation, the Veteran was informed that he must notify VA of any change in the status of his dependents.  Additionally, the February 1998 letter informed the Veteran that his failure to so inform VA could result in an overpayment that must be repaid.  The Veteran's divorce to M. was finalized on March 14, 2000, and the Veteran married I., his current spouse, on September 28, 2001.  The Veteran was in receipt of a 70 percent combined disability rating prior to April 2002, when a rating decision granted a TDIU and awarded benefits retroactively to 1996.  The notice accompanying this April 2002 rating decision again informed the Veteran of his affirmative duty to report any change in the status of his dependents.  In April 2004, the Veteran submitted another VA Form 21-686c in which he reported his 2000 divorce and 2001 marriage.

Based on this information, the RO issued a decision in April 2004 adjusting the Veteran's compensation entitlement to that of a single Veteran in receipt of a TDIU effective from April 2000, the month after which his divorce became finalized, until April 2004, the date on which the Veteran informed VA of his marriage.  Effective April 2004, the RO resumed the Veteran's status as a Veteran with a spouse.  The decision further advised the Veteran that his status as a married veteran with a dependent spouse could not be resumed effective the date of his 2001 marriage to I., as he had informed VA of this marriage in 2004, more than one year after the marriage occurred.  In August 2007, the Veteran was provided with the calculated amount of the overpayment and an audit reflecting the difference between the benefits paid to the Veteran from April 2000 to April 2004 and those that were actually owed to him during that time period.

Thus, the record reflects that the Veteran was no longer married to M. as of March 2000, and while he reports notifying VA of the change in his marital status when he sought health care benefits for his current spouse in 2002, no such notification is of record.  Moreover, given that the Veteran had completed several VA Forms 21-686c in the past, it is clear that he was aware of the appropriate mechanism for informing VA of his change in dependent status, and the Veteran used this means in April 2004.  Therefore, the Veteran's entitlement to compensation for a dependent spouse terminated as of April 2000, the first month in which he was no longer legally married, and did not resume until April 2004, the month in which he informed VA of his current marriage.  As outlined in 38 C.F.R. § 3.401(b), an award of additional benefits for a spouse is effective as of the date of the marriage only if VA is notified of the marriage within one year of the event.  Otherwise, the effective date will be the latter of the circumstances outlined in 38 C.F.R. § 3.401(b), which in the instant case is the date of the claim, namely the date the Veteran notified VA of his current marriage.  Therefore, the Veteran was not legally entitled to additional compensation for a spouse from April 2000 to April 2004.

Moreover, it cannot be said that the Veteran was unaware that the payments are erroneous.  As outlined above, VA regulation states that the effective date of discontinuance of compensation by reason of divorce of a dependent of a payee shall be the last day of the month in which such divorce occurs, and the Veteran is charged with constructive knowledge of all governmental laws and regulations.  See Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-385 (1947) (holding that everyone dealing with the government is charged with knowledge of federal statues and lawfully promulgated agency regulations); see Morris (John) v. Derwinski, 1 Vet. App. 260, 265 (1991) (regulations are binding on all who seek to come within their sphere, "regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance").  Furthermore, in the instant case, the Veteran had been informed of his affirmative duty to inform VA as to any change in the status of his dependents, as letters issued in 1997, 1998, and 2002 apprised the Veteran of this duty.

Accordingly, as the Veteran was not legally entitled to the benefits he received, and it cannot be said that the Veteran was unaware that his payments were erroneous, the debt incurred as a result of an overpayment of VA benefits is valid.

As to the validity of the amount of the debt, which the record reflects has been calculated as $8,386.17, the Board finds that the calculation appears to be accurate.  The April 2004 decision removing the Veteran's former spouse, M., as a dependent reflects a calculation of the amount of compensation to which the Veteran's was actually entitled to receive from April 2000 to April 2004, namely as a single Veteran with no dependents.  The August 2007 audit compares the calculation of the amount the Veteran actually received from April 2000 to April 2004 (an amount that included additional compensation for his dependents), a sum of $111,744.17,  to the amount he was actually entitled to receive as a Veteran with no dependents, a sum of $103,358.00.  As reflected in the audit, the difference between these two sums is $8,386.17, the amount of the Veteran's calculated overpayment. Furthermore, it is notable that neither the Veteran nor his representative has challenged the calculated amount of the Veteran's debt.

Accordingly, the Board finds that the Veteran's debt in the calculated amount of $8,386.17, created due to overpayment of VA compensation benefits, is valid.

Waiver of Indebtedness

As the Board has determined that the Veteran's debt was validly created, the next inquiry is whether a waiver of the Veteran's indebtedness is warranted.  

Recovery of overpayment of any benefits made under laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962, 1.963(a), 1.965(b) (2011).

In an August 2007 decision, the Committee on Waivers and Compromises determined that there was no fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment, thus removing any legal impediment to the granting of a waiver in this matter.  The question now before the Board is whether the facts dictate that a waiver should be granted under the standard of "equity and good conscience."

The phrase "equity and good conscience" means the arrival at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements (which are not intended to be all-inclusive): (1) the fault of the debtor; (2) a balancing of faults between the debtor and VA; (3) whether the collection of the debt would create an undue hardship; (4) whether collection of the debt would defeat the purpose for which the benefits were intended; (5) whether a failure to collect the debt would result in an unjust enrichment of the appellant; and (6) whether the appellant changed positions to his or her detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  38 C.F.R. § 1.965(a).

With regard to the portion of the debt incurred from October 2001 to April 2004, during which the Veteran, who married I. on September 28, 2001, was eligible to receive compensation for her as a dependent spouse, the Board finds that the collection of the debt would defeat the purpose for which the benefits were intended.  Specifically, it seems apparent that the additional compensation for dependents was intended to provide veterans with additional funds for the support of those within their households.  Moreover, in the instant case, in a July 2004 financial status report, the Veteran reported that his current spouse was unemployed.  Thus, this additional compensation for her as a dependent would provide the Veteran with a needed benefit.   

Moreover, the Veteran asserts that the collection of this debt would create an undue financial hardship.  He reports that he is in poor health (a fact born out by the medical evidence of record and the Veteran's receipt of a TDIU), and that his spouse, who currently has occasional work as a substitute teacher, earns little income.  He also reports considerable expenses maintaining his monthly mortgage payments, as well as other significant household expenses.  

Accordingly, the Board finds that the application of the principle of equity and good conscience warrants a waiver of the debt incurred by the Veteran from October 2001 to April 2004.  The Board calculates the amount of the portion of the debt that should be waived as $4,698.17.  This leaves the remaining debt of $3,688.00, which the Board finds should not be waived, as it represents the amount of overpayment to the Veteran for his status as married with a dependent spouse, when in fact he was not married (for the period from April 2000 to October 2001).  This calculation is made based on the information in the August 2007 audit using the yearly payments and monthly rates provided.  Notably, in multiple submitted statements, the Veteran himself asserts that he should indeed be held responsible for repayment of the debt incurred during the period of time in which he was indeed single and had no dependents.

The Board acknowledges that a review of the record reveals that the Veteran's benefits from April 2000 to April 2004 contemplated the Veteran having three dependents, his former spouse and his two step-children, whom he reported supporting in a 1996.  However, none of the decisions referencing the Veteran's creation of an overpayment, including the April 2004 decision, August 2007 audit, August 2007 waiver denial, or May 2008 statement of the case, reference this fact.  Moreover, the statements of record fail to reflect that either the Veteran himself or his representative is aware that the Veteran's overpayment included compensation for dependents other than his former spouse.  Moreover, the audit of record does not delineate the amount of additional compensation that the Veteran received for each of his three dependents.  As such, the Board has applied the benefit of the doubt and when calculating the portion of the Veteran's debt that should be waived, and determined that a waiver of the overpayment for all dependent pay from October 2001 to April 2004 is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

In sum, the Veteran's debt in the calculated amount of $4,698.17 is waived, and to this extent, the Veteran's appeal is granted.


ORDER

The Veteran's debt of $8,386.17, incurred as an overpayment of VA benefits, is valid.

A waiver of recovery of $4,698.17 of the debt is granted.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


